Case: 16-41159      Document: 00513887190         Page: 1    Date Filed: 02/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-41159
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          February 23, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

LUIS ALBERTO ESPARZA-CASILLAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-287-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luis Alberto Esparza-Casillas pleaded guilty to one count of illegal
reentry and was sentenced to 41 months of imprisonment. Esparza-Casillas
has filed an unopposed motion for summary disposition arguing for the first
time on appeal that the district court committed reversible plain error by
convicting, sentencing, and entering judgment against him under 8 U.S.C.
§ 1326(b)(2) because his prior Texas conviction for aggravated assault is not an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-41159       Document: 00513887190          Page: 2     Date Filed: 02/23/2017


                                       No. 16-41159

“aggravated felony.” Relying on Johnson v. United States, 135 S. Ct. 2551
(2015), he argues that the definition of a “crime of violence” in 18 U.S.C. § 16(b),
incorporated by reference into the definition of an “aggravated felony” in
8 U.S.C. § 1101(a)(43)(F), is unconstitutionally vague on its face.                        He
acknowledges, however, that his argument is foreclosed by this court’s decision
in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc),
petition for cert. filed (Sept. 29, 2016) (No. 16-6259). 1 Accordingly, the motion
for summary disposition is GRANTED, and the district court’s judgment is
AFFIRMED.




       1 The recent grant of certiorari by the United States Supreme Court on the issue of
whether § 16(b) is unconstitutional in light of Johnson in Lynch v. Dimaya, 137 S. Ct. 31
(2016), does not alter this analysis. This court is bound by its own precedent unless and until
that precedent is altered by a decision of the Supreme Court. See Wicker v. McCotter, 798
F.2d 155, 157-58 (5th Cir. 1986).


                                              2